Per Curiam.
The answers of the defendants admitted all the allegations of the complaint. The affirmative defense pleaded in each answer was insufficient. The facts therein stated clearly did not amount to a tender. Plaintiff was,, therefore, entitled to judgment. The order appealed from must be reversed and the motion granted. All concur. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.